           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

EUGENE SMITH; ELIZABETH
D. SMITH; and KIEL D. SMITH                                 PLAINTIFFS

v.                        No. 3:18-cv-196-DPM

ARMOR BANK; BIG CREEK
BANCSHARES, LLC; MARK
WALDRIP, Chairman; and ALEX
MORGAN, Assistant U.S. Attorney                          DEFENDANTS

                                 ORDER
     Last week, the Court dismissed Smith's complaint without
prejudice. NQ 5 & 6. His new motion for injunctive relief, NQ 7, is denied.
     So Ordered.


                                        D .P. Marshalir~
                                        United States District Judge
